Cox, J.

In this action there was a finding for the plaintiff in the sum of $725.00 because of damage by fire to the plaintiff’s automobile while it was in the custody of the defendant in the defendant’s automobile body shop. The justice found that “The defendant was negligent in not repairing the wiring which created a hazardous condition as to fire and did cause the fire in question and damaged the plaintiff’s automobile. ’ ’
The defendant had seasonably filed a request for four rulings of law which the justice held to be irrelevant in view of the facts found by him.
The case was reported because the defendant claims to be aggrieved by the failure of the justice to allow the requested rulings and because, he contends, the findings of negligence is against the evidence and the weight of the evidence.
There has been no brief filed and no argument by either party. The case was on the list for argument at the sitting of this Division at the District Court of Southern Norfolk at Stoughton on February 26, 1969. The parties had been duly notified. At that time and place *99neither party appeared in person or by counsel. Accordingly, we see no occasion to consider on its merits a report which those in interest do not seem of sufficient moment to justify brief or argument to point out for correction any genuine errors of law. Commonwealth v. Dyer, 243 Mass. 472, 508. Rule 31 of the District Courts (1965).
The defendant is held to have waived all rights under the report claimed by him. Curley v. Boston, 312 Mass. 58, 59. Soscia v. Soscia, 310 Mass. 148, 419-420. Olson v. Carpenter, 296 Mass. 120, 125. Newton Mortgage Corp. v. Nissen, 280 Mass. 267, 271. Madden v. Madden, 279 Mass. 417, 424. American Agricultural Chemical Co. v. Robertson, 273 Mass. 66, 76. National Fire Insurance Co. v. Goggin, 267 Mass. 430, 432. The report is to be dismissed.